Case 3:20-mj-14011-ZNQ Document 7 Filed 05/05/20 Page 1 of 1 PagelD: 12

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

UNITED STATES *
*
v, CRIM. No, 29-1401]
*
DAVON HARLEY :
Rk BKK

ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
In accordance with Standing Order 2020-06, this Court finds:
That the Defendant (or the Juvenile) has consented to the use of video
teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation
with counsel; and
The proceeding(s) held on this date may be conducted by:

Vv Video Teleconferencing

 

|__| Teleconferencing, because video teleconferencing is not reasonably available for the

 

 

 

following reason:
[] The Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.

LJ Other:

: ‘ ~~ ‘
Date: May 4 DOO en

Honorable Zahid N. Quraishi
United States Magistrate Judge

 
